Citation Nr: 1541552	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  08-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received with respect to a claim of service connection for a right hand disorder, to include peripheral neuropathy as secondary to shell fragment wounds (SFW's) of the right upper extremity and/or herbicide exposure during military service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from March 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a right hand disorder.  The Veteran timely appealed that decision.

This case was last before the Board in June 2014, when it was remanded for additional development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.  The claim of service connection for a right hand disorder is considered reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a right hand disorder has been received since a final May 2005 rating decision that denied service connection for that claimed disorder.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right hand disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran was service connected for residuals of SFW's of his right upper extremity, for which he is assigned a noncompensable evaluation under Diagnostic Code 5306 effective November 16, 1999, in a May 2002 rating decision.  The Veteran is additionally presumed to have been exposed to herbicides as a result of his military service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Veteran was last denied service connection for a right hand disorder other than his SFW's of the right upper extremity in May 2005, as there was no evidence of any other right hand disability shown at that time; he was informed of that decision in a letter that same month.  During the one year period after notification of that decision, the Veteran did not submit any correspondence which demonstrated disagreement with the denial of service connection for a right hand disorder.  Likewise, although the Veteran did submit VA treatment records from 1999 during that period-at least one of which had "hand" with an arrow pointing to a paragraph talking about the Veteran's complaints of shrapnel coming through the skin of his hands-the Board notes that such treatment records were previously of record prior to the May 2005 rating decision, and those records appear to partially form the basis for his award of service connection for residuals of SFW's of the right upper extremity.  Regardless, those records are redundant and new and material evidence was not submitted within one year of the Veteran's May 2005 notification letter.  

As no new and material evidence was received during the appeal period following the May 2005 notification letter, the May 2005 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the May 2005 notification letter, the May 2005 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2014).  New and material evidence is therefore required to reopen the claim of service connection for a right hand disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since that decision, the Board notes that the Veteran underwent a February 2013 VA peripheral neuropathy examination, which diagnosed him with sensory peripheral neuropathy, although which extremities were so diagnosed was not distinguished at that time; the Board notes that the Veteran is already service connected for neuropathy of the bilateral lower extremities and the left upper extremity.  The Veteran registered complaints of severe neurologic symptomatology of the right upper extremity, though it does not appear that the Veteran was examined for peripheral neuropathy at that time.  In any event, the examiner did not render any etiological opinion with regards to any right upper extremity peripheral neuropathy that may have existed at that time.  In light of this evidence, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for a right hand disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a right hand disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

Based on the above, the Board finds that a remand is necessary in order to obtain another VA examination of the Veteran's right upper extremity/hand in order to determine what disorders of the right hand/upper extremity are present-to include any neuropathy thereof-and whether such disorders found are related to his service-connected SFW's of the right upper extremity or his conceded herbicide exposure while in the Republic of Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, the Veteran should be also asked for information regarding any treatment he may be receiving for his right hand disorder.  Attempts to obtain any identified records should be made on remand.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his claimed right hand disorder to include any neuropathy thereof, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any right upper extremity/hand disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify each right upper extremity/hand disorder found, to include peripheral neuropathy (if present).  

For each such disorder identified, the examiner should specifically address whether such disorder is separate and distinct from the Veteran's service-connected shell fragment wounds of the right upper extremity which have already been addressed under Diagnostic Code 5306.

The examiner should then opine whether any disorder of the right upper extremity (other than the service-connected residuals of shell fragment wounds of the right upper extremity) is at least as likely as not etiologically related to service, to include presumed exposure to herbicides in Vietnam.  

The examiner should also provide an opinion as to whether any disorder of the right upper extremity identified was (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected residuals of shell fragment wounds of the right upper extremity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection, to include on a secondary basis, for a right hand disorder, to include peripheral neuropathy.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


